DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.

 Response to Arguments
Applicant's arguments filed 05/20/2021 have been fully considered but they are moot, as they do not pertain to the combination of references used herein. 

Response to Amendment
The affidavit under 37 CFR 1.132 filed 05/20/2022 is insufficient to overcome the rejection of claims 1, 4-6, 8-16 and 18-22  based upon Driessen as set forth in the last Office action because:  Driessen is no longer being relied upon to reject the claims. Applicant further provides Exhibit 1 and Exhibit 2 to establish commercial success and industry recognition. Importantly, there is no nexus created that ties the claimed limitations to the success and recognition as demonstrated. Thus, claimed invention and not other extrinsic factors.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8-16 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires that the cosmetic solid is a “non-particulate” in line 4. Such a feature was not included in the disclosure as originally filed. Applicant is noted that the Specification teaches that the cosmetic can be a powder, oil, wax, ester, water, cream, lotion, liquid, gel, emulsion, solid or mixtures thereof. (Paragraph 0032). Importantly, the only structural difference Applicant provides resulting from the cosmetic selected is depth and surface of the wall of the grinding insert. (Paragraph 0034) and does not disclose a non-particulate solid or corresponding structural element for such material. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yeom (US Pub # 2011/0126851) in view of Bartholomew et al. (US Pat # 7,624,769).
In regards to claims 1, 4-6, 8-16 and 18-22, Yeom teaches a cosmetic container for dispensing solid cosmetic comprising at least one cartridge (Paragraph 0029) containing a non-particulate cosmetic solid (Paragraph 0006); 
a circular or ring shaped metered scale (510) disposed on the at least one cartridge (Paragraph 0036); and 
a grinding cap (520) disposed in the dock or in the at least one cartridge for grinding or scraping a metered or measured portion from the non- particulate cosmetic solid (Paragraph 0030), wherein the grinding cap utilizes friction and rotational motion to grind or scrape the non-particulate cosmetic solid to controllably dispense or advance a desired amount of the non-particulate cosmetic solid, and wherein the desired amount is selected by rotation of the grinding cap relative to the circular or ring shaped metered scale (Paragraphs 0036- 0037).
Yeom does not teach the cosmetic is dispensed as part of a customized cosmetic system comprising a dock. 
However, Bartholomew et al. teaches providing a cosmetic as part of a custom dispensing system where cosmetic is dispensed from a manually supplied (Col 5, Lines 57-65) cartridge (Col 1, Line 57-Col 2, Line 17) via an opening into a collection container secured on a dock and coupled to a cap (Col 14, Line 18- Col 15, Line 35) to fill a cosmetic retail item and automatically mix the contents therein (Col 15, Lines 36-45), where the dispensed cosmetic includes at least one coloring agent, and an additive such as sparkle material or cosmetic coloring additives (Col 7, Lines 42-58). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cosmetic dispenser arrangement of Yeom to be arranged within a custom system of Bartholomew et al. in order to let the user produce a product better suited to their individual needs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/B.E.K/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772